DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/08/2022 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (JP 2007-083604, with English machine translation) in view of Tokizaki (US 2011/0253278).
Regarding claim 1, Kitamura discloses a tire comprising a sidewall portion (see tire 20 with sidewall portion 21) provided with a mark indicating portion (outer surface 21a with mark 22), the mark indicating portion comprises a reference surface (the sidewall outer surface 21a) and one or more marks (marks 22) formed on the surface in a concave manner (see Fig. 21-25, with Fig. 15-17 illustrating a cross-section of the mold which forms the corresponding recess in the sidewall; [0024-0028]). The surface of the mark is divided into a first surface portion and second surface portion by a section line crossing the surface of each mark (see 22a and 22b, with section line formed by dividing line in Fig. 22; this section line is also depicted in the mold as apex b). The first and second portion are inclined in a direction in which a depth thereof from the reference surface is decreased as it goes away from the section line (see Fig. 23-24, shape is triangular [0027]). Kitamura discloses the mark is a letter [0029, 0024]). The marks are entirely recessed from the reference surface (see Figs. 21-24).
Kitamura discloses the first and second surface portions as having a planar shaped surface and does not disclose a convex curved surface. In the same field of endeavor of tire sidewall markings, Tokizaki teaches marks having planar surfaces inclined to form ridge and valley lines (section lines) and that each planar surfaces can alternatively be formed as a curved surface of which a center of curvature is disposed at the inside in the tire width direction (i.e., convex curved surfaces, see Fig. 16, [0099]). Tokizaki teaches that the same function and effects as those described for planar surfaces can be achieved ([0099])--namely, the gradation of brightness and enhanced visibility of the marks ([0098]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the planar first and second surfaces of Kitamura as convex curved surfaces since Tokizaki teaches convex curved surfaces as art recognized alternatives to planar surfaces for a sidewall marking ([0099]). One would have been motivated to enhance the brightness gradation and visibility of the mark surfaces ([0098]). 
Regarding claims 2 and 3, Kitamura teaches embodiments wherein the cross-sectional shape is instead cut radially or diagonally (i.e., the section line extends in circumferential direction or diagonal direction). 
Regarding claims 4 and 5, the depth of the section line is constant and a straight line (see Figs. 16-22).
Regarding claims 9 and 10, Kitamura does not disclose the depth of the section line as varying in a length direction of the section line. In the same field of endeavor of tire sidewall markings, Tokizaki discloses sidewall marking having surface formed by recessed surfaces wherein Tokizaki teaches that the depth of each recess can be gradually increased or reduced along the extending direction ([0101]). Tokizaki teaches that the recess can be formed so that a contour in the extending direction is a curve of which a center of curvature is disposed at the outside in the tire width direction to create a gradation of brightness that occurs in the extending direction of the recess (see Figs. 19a, 19b; [0101]). As seen in Fig. 19b, the depth of the recess decreases gradually and smoothly from the center to the ends. Examiner notes that Tokizaki teaches that the recesses have valley lines VL (equivalent to section lines; see Fig. 14). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the section line of Kitamura to decrease in depth from its center to its ends to create a gradation of bright along the extending direction of the recess as taught by Tokizaki ([0101]).
Regarding claim 11, Kitamura teaches that the cross-sectional shape can instead be cut radially ([0039])--which means that the section line extends in circumferential direction. While Kitamura does not expressly teach that the section line is curved so as to extend in an arc shape centered on an axis of the tire, it is noted that tire sidewalls are annular shapes that are curved so as to extend in an arc shape centered on the tire axis (see Figs. 2, 43 of Tokizaki). Furthermore, it is conventional to circumferentially arrange markings along the same radial position of the tire sidewall so that the markings also extend along a curved arc shape centered on the tire axis (see markings and letterings in Figs. 2, 43 of Tokizaki). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the section line as curved and centered on the tire axis since (1) Kitamura teaches that the cross-section can be cut radially ([0039])--thus, yielding a circumferential extending section line and (2) it is very well known and conventional to circumferentially arrange markings and letters in an arc shape centered on the tire axis so as to follow the annular path of the tire sidewall (see Figs. 2, 43 of Tokizaki). Said person would have found it obvious to form the section line to conform with the arcuate arrangement of the tire markings. One would have been motivated based on aesthetic design choice.
Regarding claim 12, Kitamura describes plural letters applied ([0024]; further, it is conventional for brand names to comprise plural letters). While Kitamura does not expressly state that the section lines of the plurality of marks are positioned on one circumferential line around the axis of the tire, it would have been obvious to a person having ordinary skill in the art at the time of the invention to position as such since (1) it is conventional for brands/letters to be circumferentially arranged in an arc centered on the tire axis so as to conform with the annular tire sidewall (for example, see Figs. 2, 43 of Tokizaki) and (2) positioning of the section line between letters is a matter of aesthetic design choice. Kitamura discloses a center-located section line ([0027]) and a person would have been motivated to similarly configure each letter based on desired uniformity and consistency in the decorative marking pattern.
Regarding claim 13, while Kitamura does not expressly disclose an embodiment wherein the section line is located in the radial center position, it would have been obvious to a person having ordinary skill in the art at the time of the invention to orient the section line circumferentially and to position it in the radial center of the mark since (1) Kitamura teaches that the section line (apex b of triangular cross-section) can be located in the center of the mark ([0027]) and (2) Kitamura teaches that the cross-sections can be oriented in the radial direction instead of the illustrated circumferential directions ([0039]; the section line extends circumferentially in the radial cross-sectional shape). The section line located at the center would have a radial distance from the outermost end that is 1.0 times the distance from the inner most end.
Regarding claim 14, Kitamura discloses a cross-section wherein the section line is located in the center with equal inclination angles of the of surfaces on each side of the section line (see Fig. 18, Fig. 24; [0027,0032]).
Regarding claim 15, while Kitamura does not expressly disclose area ratios, it would have been obvious to a person having ordinary skill in the art at the time of the invention for the areas to be equal since (1) Kitamura teaches that the section line (apex b of triangular cross-section) can be located in the center of the mark ([0027]) and (2) given letters/symbols/marks having symmetric shapes about their centerline, a section line located at the center would divide the letter/marking in half and yield equal first and second surfaces of equal areas (i.e., J1/J2 ratio is 1.0). Examiner notes that a letter such as H (see Fig. 20) with center-located section line would have equal areas.
Regarding claim 16, the sidewall surface 21a forms the reference surface.
Regarding claim 20, a single section line crosses the mark (see Fig. 20, which is the mold that forms the recess).

Claims 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (JP 2007-083604, with English machine translation) in view of Tokizaki (US 2011/0253278) as applied to claims above, and further in view of McDonald (US 4343342).
Regarding claim 7, while Kitamura does not disclose a base portion, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the marking portion with a base portion since McDonald, similarly directed towards a tire sidewall marking teaches that indicia can be formed in modules that can protrude from the sidewall surface of the tire (Fig. 8, col 4, lines 34-54). One would have been motivated based on decorative design choice and/or to enhance visibility of the marking by providing a raised platform from which to display it.
As to claim 8, wherein the depth of the section line from the reference surface is equal to or less than the height of the base portion from the surface of the sidewall portion, it would have been obvious to a person having ordinary skill in the art at the time of the invention to adjust the base height and marking depth to control the degree of prominence and visibility to observers. It is noted that the markings and base are designed for decoration and conveying information on the tire sidewall. It would have been within the purview of a person having ordinary skill in the art to adjust the heights of the base marking portions based on aesthetic design choice (prominence of base, light reflectivity angles of recess surfaces). Furthermore, a person having ordinary skill in the art would have readily appreciated that a recessed portion that extends too far into the sidewall could result in inadequate sidewall rubber thickness, thereby enhancing the potential for carcass damage.
Regarding claim 17, Kitamura does not disclose a surrounding rib. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the mark with a surrounding rib since McDonald, similarly directed towards a tire sidewall marking, teaches that indicia can be formed within modules bounded by embossed projections such as ribs to provide an organized arrangement and enhance legibility of tire sidewall information (col 1, lines 51-59; col 2, lines 3-19; col 5, lines 34-44).

Response to Arguments
Applicant's arguments filed 7/08/2022 have been fully considered. Regarding amended claim 1, Applicant argues that Kitamura does not disclose each of the first and second surface portions is a convex curved surface.
Examiner acknowledges that Kitamura discloses planar surfaces and does not disclose curved convex surfaces. After an updated search and consideration of the prior art, a new ground of rejection is made over Kitamura in view of Tokizaki (US 2011/0253278). Tokizaki discloses convex curved surfaces as an alternative to planar surfaces for the purpose of enhancing the brightness gradation and visibility ([0098-0099], Fig. 16). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749